The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Remarks
This Application is in response to the Claims Amendment filed 08/12/2021. Claims 1-12 and 15-17 are previously cancelled. Claims 13 and 14 have been amended. Claims 18-21 have been added. No claims have been canceled.  Claims 13-14 and 18-21 are still pending in this application, with claims 13 and 14 being independent.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
 Claim 14 recites the limitation "a body" in line 3.  There is insufficient antecedent basis for this limitation in the claim. It is unclear of “a body” is referring to the body of the patient or the housing of the pump. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 13 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent Pub. No. US 2014/0107399 A1 to Spence (hereinafter referred to as “Spence”). 
Referring to claims 13 and 14, Spence discloses a method for cardiac assistance of a patient (e.g. paragraph [0055] states that the methods described in Spence can be used as an inflow cannula for a ventricular assist device system), the method comprising using a control system with a cardiac assist device, the cardiac assist device comprising an implanted pump and a graft (e.g. Fig. 5paragraphs [0086-0087, 0124-0125] state that the ventricular assist device system comprises a computer device or pump controller configured to control a flow regulator of the pump. The system comprises a pump and at least an outflow graft) , and the control system including a sensor implanted in the body at the heart or at the implanted pump or the graft of the cardiac assist device, wherein the sensor is a motion sensor (e.g. paragraphs [0086-0087, 0124-0125] state that the system comprises one or more sensors located inside the heart, an inlet flow cannula, a recirculation cannula, a pump, an outflow graft, and any other suitable location to provide information to assist in the regulation of total pump flow, including one or more vibration sensors which would measure vibration of the pump), the method further including the steps of comprising: detecting, with the sensor, a motion of the pump within the body and thereby monitoring the motion of the pump relative to the body; receiving signals by the control system from the sensor, the signals providing information on the motion of the pump relative to the body; determining information about pump function, including vibrations caused by an impeller and blood flow patterns through the pump using the signals from the sensor; processing the signals in order to monitor pump speed and/or to identify pump malfunction and a complication to a cardiac assist treatment; and using the processed signals during monitoring of at least one of the cardiac pump, cardiac function, and guidance of medical treatment of the patient in an acute phase or a follow-up 
Referring to claims 20 and 21, the Examiner submits that the vibration sensors detect the vibration of the pump may be read as physical movement of the pump, in a vibrating manner, caused by a suction event occurred due to collapse of the atrium (e.g. paragraph [0086]), which is distinct from a sensor used to detect pump rotation speed. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims  18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Spence as applied to claims 13 and 14, in view of United States Patent Application Pub. No. US 2016/0310730 A1 to Martins et al. (hereinafter referred to as “Martins”). 
Referring to claims 18 and 19, Spence discloses the method as claimed in claims 13 and 14 as discussed above. While Spence discloses one or more sensors including vibration sensors (paragraph [0124]), it failed to teach the limitation wherein the vibration sensors are selected from the group consisting of: accelerometers, inertia based sensors, electro-mechanical position sensors, and acoustic sensor elements. This limitation is taught by Martins, which discloses an apparatus and method for .  
Response to Arguments
Applicant's arguments filed 08/12/2021 have been fully considered but they are not persuasive. 
Regarding the Examiner’s rejection of claims 13 and 14 under 35 U.S.C. 103 as anticipated by Spence, the Applicant argues that the cited reference fails to disclose all the features of the claimed invention, specifically the feature requiring “receiving signals by the control system from the motion sensor, the signals providing information on the motion of the pump relative to the body”). The Applicant cites paragraphs [0086] and [0125] of Spence, which states that vibration sensors are configured to sense vibration inside the pump. The Examiner submits that such vibration are still referred to the vibration of the pump 401 (as opposed to components within the pump), and therefore would cause motion of the pump, in a vibrating manner, relative to the body. Spence further states that the computer device and processor can receive data that is associated with a suction event, an event where target tissue obstruct the cannula lumen, and send signal to a portion of the VAD system to increase the recirculation flow or reduce overall pump flow.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH DUC GIA PHAM whose telephone number is (571)270-1789.  The examiner can normally be reached on 11:00 am - 7:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINH DUC G PHAM/Examiner, Art Unit 3792                                                                                                                                                                                                        /MALLIKA D FAIRCHILD/Primary Examiner, Art Unit 3792